 

Exhibit 10.2

 

Market Stock Units Agreement # ____________

 

MARKET STOCK UNITS AGREEMENT
(U.S. Agreement)

 

 

THIS MARKET STOCK UNITS AGREEMENT, dated as of ______________ (this
“Agreement”), by and between BIOTA PHARMACEUTICAL, INC., a Delaware corporation
(the “Company”), and [NAME] (the “Participant”).

 

 

R E C I T A L S:

 

 

WHEREAS, the Company has previously adopted the Nabi Biopharmaceutical 2007
Omnibus Equity and Incentive Plan, as amended (the “Plan”) in order to attract,
retain and motivate service providers of the Company and its subsidiaries, and
so that such individuals may participate in the Company’s long-term growth of
the Company and its subsidiaries; and

 

 

WHEREAS, the Company desires to grant to the Participant an award of Stock Units
in the form of Market Stock Units (the “MSUs”), subject to the terms of this
Agreement, each of which represents the right to receive on the applicable
“Settlement Date” (as defined below) one (1) or more shares of the Company’s
Common Stock pursuant to the Plan and the terms and conditions contained in this
Agreement.

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Participant, intending to be
legally bound, agree as follows:

 

1.     Grant of MSUs.

 

The Company grants to the Participant, pursuant to the Plan, the number of MSUs
(subject to adjustment as provided in this Agreement and the Plan) set forth on
Schedule A. As set forth on Schedule A, the number of Vested Units, if any,
shall be determined based on the formulae set forth on Schedule A.

 

2.     Definitions and Construction.

 

2.1     Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned in the Plan. In addition, the following terms shall
have the meanings set both below:

 

(a)     “Service” means service in the capacity of an employee or consultant for
the Company or any Subsidiary or as a member of the Board.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     “Settlement Date” means, for each MSU, the date on which such MSU
becomes one (1) or more Vested Units in accordance with the formulae set forth
on Schedule A.

 

(c)     “Subsidiary” has the meaning set forth in Section 424 of the Code.

 

2.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

3.     Administration.

 

All questions of interpretation concerning this Agreement and the Plan shall be
determined by the Committee or its designee. All such determinations shall be
final and binding upon all persons having an interest in MSUs subject to this
Agreement as provided by the Plan.

 

4.     The Award of MSUs.

 

4.1     Grant of MSUs. On the Date of Grant set forth on Schedule A, the
Participant shall acquire, subject to the provisions of this Agreement, the
Number of MSUs set forth on Schedule A, subject to adjustment as provided in
Section 10. Each MSU represents a right to have the number of Vested Units be
determined on the Vesting Date. A Vested Unit shall, on the Settlement Date be
settled as one (1) share of Common Stock for each Vested Unit.

 

4.2     No Monetary Payment Required. The Participant is not required to make
any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the MSUs, Vested Units, or shares of Common Stock issued
upon settlement of the MSUs, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company or any of
its Subsidiaries. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered having a value not less than the par value of the
Common Stock issued upon settlement of the Vested Units.

 

5.     Vesting of MSUs.

 

The MSUs shall vest and become Vested Units, if at all, as provided pursuant to
the provisions set forth on Schedule A.

 

6.     Company Reacquisition Right.

 

6.1     Grant of Company Reacquisition Right. Except to the extent otherwise
provided in an employment or other service agreement between the Company (or any
Subsidiary) and the Participant, in the event that the Participant’s Service
terminates for any reason or no reason, with or without cause, the Participant
shall forfeit and the Company shall automatically reacquire all MSUs which are
not, as of the time of such termination, Vested Units (“Unvested MSUs”), and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

 

 
2

--------------------------------------------------------------------------------

 

 

6.2     Adjustments Resulting From Changes in Capitalization. Upon the
occurrence of an event described in Section 16(a) of the Plan giving rise to an
adjustment upon a change in the capital structure of the Company as described in
Section 10, any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on the Company’s
Common Stock pursuant to the Company’s dividend policy) to which the Participant
is entitled by reason of the Participant’s ownership of Unvested MSUs shall be
immediately subject to the Company Reacquisition Right and included in the terms
“MSUs” and “Unvested MSUs” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to such
event. For purposes of determining the number of Vested Units following an event
described in Section 16(a) of the Plan, credited service shall include all
service with the Company and its Subsidiaries at the time the service is
rendered.

 

7.     Settlement of the Award.

 

7.1     Issuance of Common Stock. Subject to the provisions of Section 7.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit to be settled on such date one (1) share of Common
Stock. Common Stock issued in settlement of Vested Units shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 7.3, Section 8, or the Company’s insider trading compliance
policy.

 

7.2     Beneficial Ownership of Stock; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with the broker designated by the Company with which
the Participant has an account, any or all Common Stock acquired by the
Participant pursuant to the settlement of any Vested Unit. Except as provided by
the preceding sentence, a certificate for the Common Stock as to which the
Vested Unit is settled shall be registered in the name of the Participant, or,
if applicable, in the names of the heirs of the Participant.

 

7.3     Restrictions on Grant of the MSUs and Issuance of Common Stock. The
grant of the MSUs and issuance of Common Stock upon settlement of Vested Units
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. Common Stock may not be
issued hereunder if the issuance of such Common Stock would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Common Stock subject to this Agreement shall relieve the Company of any
liability in respect of the failure to issue such Common Stock as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of Vested Units, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

7.4     Fractional Shares of Common Stock. The Company shall not be required to
issue fractional shares of Common Stock upon the settlement of Vested Units. Any
fractional share resulting from a settlement of a Vested Unit shall be rounded
down to the nearest whole number.

 

8.     Tax Withholding.

 

8.1     In General. At the time this Agreement is executed, or at any time
thereafter as requested by the Company or any Subsidiary, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Company and its Subsidiaries,
if any, which arise in connection with the award of MSUs pursuant of this
Agreement, the determination of the number of Vested Units (if any), or the
issuance of Common Stock in settlement thereof. The Company shall have no
obligation to deliver Common Stock until such tax withholding obligations have
been satisfied by the Participant.

 

8.2     Assignment of Sale Proceeds; Payment of Tax Withholding by Check.
Subject to compliance with applicable law and the Company’s insider trading
compliance policy, the Company may permit the Participant to satisfy the tax
withholding obligations in accordance with procedures established by the Company
providing for either (a) delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the Common Stock being acquired upon
settlement of Units, or (b) payment by check, cash, bank order, or other method
approved in advance by the Company.

 

8.3     Withholding in Shares of Common Stock. The Company may require the
Participant to satisfy all or any portion of the tax withholding obligations by
deducting from the Common Stock otherwise deliverable to the Participant in
settlement of Vested Units a number of whole shares of Common Stock having a
Fair Market Value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

 

8.4     Default Withholding Provision. Except as otherwise provided by the
Company, if the Participant does not deliver to the Company at least five (5)
days prior to a Settlement Date a written notice of Participant’s election to
satisfy by cash, check, or other manner agreeable to the Company, all federal,
state, local, or foreign tax withholding obligations related to the settlement
of Vested Units, Participant and the Company agree that the Company shall retain
that number of the shares of Common Stock, based on the Fair Market Value of the
Company’s Stock on such Settlement Date, with an aggregate value equal to the
amount of all federal, state, local or foreign tax withholding obligations that
the Participant would incur as a result of the settlement of such Common Stock
determined by the applicable minimum statutory withholding rates.

 

 
4

--------------------------------------------------------------------------------

 

 

9.     Effect of Change in Control.

 

In the event of a Change in Control, except as set forth on Schedule A or any
employment or other service agreement specifically referring to this Agreement,
the MSUs shall be subject to the provisions of Section 16(b) of the Plan in the
discretion of the Committee.

 

10.   Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the capitalization of the Company described in Section 16(a) of
the Plan, effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Common Stock (excepting normal cash dividends) that has a
material effect on the Fair Market Value of the Company’s Common Stock,
appropriate and proportionate adjustments shall be made in the number of MSUs
subject to this Agreement and/or the number and kind of securities to be issued
in settlement of Vested Units, in order to prevent dilution or enlargement of
the Participant’s rights under this Agreement. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of the grant of MSUs acquired pursuant to this Agreement
will be immediately subject to the provisions of this Agreement on the same
basis as all MSUs originally acquired hereunder. Any fractional MSU, Vested Unit
or share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number. Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.

 

11.   Rights as a Stockholder or Employee.

 

The Participant shall have no rights as a stockholder with respect to any Common
Stock which may be issued in settlement of Vested Units until the date of the
issuance of a certificate for such Common Stock (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 10. If the Participant is an employee of
the Company or any Subsidiary, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between the Company (or any Subsidiary) and the Participant, the Participant’s
employment is “at will” and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of the
Company or any Subsidiary or interfere in any way with any right to terminate
the Participant’s Service at any time.

 

12.   Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Common Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Common Stock acquired pursuant to this Agreement in the possession
of the Participant in order to carry out the provisions of this Section.

 

 
5

--------------------------------------------------------------------------------

 

 

13.   Compliance with Section 409A of the Code.

 

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Agreement that may result in the MSUs
and/or Vested Units being treated as deferred compensation subject to Section
409A of the Code shall comply in all respects with the applicable requirements
of Section 409A of the Code (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A
of the Code, the following shall apply:

 

13.1     Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, to the
extent required to avoid the imposition of additional taxes and penalties under
Section 409A of the Code, no amount payable or settleable pursuant to this
Agreement on account of the Participant’s termination of Service shall be paid
unless and until the Participant has incurred a “separation from service” as
defined in Section 409A of the Code and the regulatory and other guidance issued
thereunder (the “Section 409A Regulations”). Furthermore, to the extent that the
Participant is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of the Participant’s separation from service, no
amount that constitutes a deferral of compensation which is payable on account
of the Participant’s separation from service shall be paid to the Participant
before the date (the “Delayed Payment Date”) which is first day of the seventh
month after the date of the Participant’s separation from service or, if
earlier, the date of the Participant’s death following such separation from
service. All such amounts that would, but for this Section, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.

 

13.2     Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.

 

13.3     Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment or
settlement of any amount and/or provision of any benefits in such manner as may
be determined by the Company, in its discretion, to be necessary or appropriate
to comply with the Section 409A Regulations without prior notice to or consent
of the Participant. The Participant hereby releases and holds harmless the
Company, its directors, officers and stockholders from any and all claims that
may arise from or relate to any tax liability, penalties, interest, costs, fees
or other liability incurred by the Participant in connection with this
Agreement, including as a result of the application of the Section 409A
Regulations.

 

 
6

--------------------------------------------------------------------------------

 

 

13.4     Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of the Section 409A Regulations to this Agreement, and the
Company does not represent or warrant that this Agreement will avoid adverse tax
consequences to the Participant, including as a result of the application of the
Section 409A Regulations to the award of the MSUs. The Participant hereby
acknowledges that he or she has been advised to seek the advice of his or her
own independent tax advisor prior to entering into this Agreement and is not
relying upon any representations of the Company or any of its agents as to the
effect of or the advisability of entering into this Agreement.

 

14.   Miscellaneous Provisions.

 

14.1     Termination or Amendment. The Board may terminate or amend the Plan at
any time and the Committee may terminate or amend this Agreement at any time. No
termination of, or amendment or to, this Agreement shall be effective unless in
writing. To the extent any amendment is necessary to comply with applicable law
or government regulation (including, but not limited to the Section 409A
Regulations), such an amendment may be made without the consent of the
Participant, otherwise any amendment or termination which adversely affects the
rights of the Participant must be consented to in writing.

 

14.2     Nontransferability of the Agreement, MSUs and/or Vested Units. Prior to
the issuance of Common Stock on the applicable Settlement Date, this Agreement,
any MSUs subject to this Agreement or Vested Units, shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to this Agreement shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
guardian or legal representative.

 

14.3     Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

14.4     Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

14.5     Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or any Subsidiary, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature on Schedule A or at such other address as such
party may designate in writing from time to time to the other party.

 

 
7

--------------------------------------------------------------------------------

 

 

(a)     Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically this Agreement to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

 

(b)     Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, as described in Section 14.5(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 14.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 14.5(a).

 

14.6     Integrated Agreement. This Agreement and the Plan, together with any
employment, service or other agreement between the Participant and the Company
or any Subsidiary referring to this Agreement, shall constitute the entire
understanding and agreement of the Participant and the Company and its
Subsidiaries with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Company and its Subsidiaries with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement and the Plan shall survive any settlement of the Units and
shall remain in full force and effect.

 

14.7     Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

14.8     Counterparts. This Agreement and Schedule A may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 
8

--------------------------------------------------------------------------------

 

 

15.   Acknowledgments.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
award of the MSUs is governed by the provisions of the Plan and this Agreement.
The Participant acknowledges that copies of the Plan, this Agreement, and the
prospectus for the Plan are available on the Company’s internal web site and may
be viewed and printed by the Participant. The Participant represents that the
Participant has read and is familiar with the provisions of the Plan and this
Agreement, and hereby accepts the grant of the MSUs subject to all of their
terms and conditions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

BIOTA PHARMACEUTICAL, INC.

 

 

 

 

By:__________________________

Russ Plumb

President & CEO

 

 

 

PARTICIPANT

 

 

______________________________

Name

 

 
9

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Name of Participant:

_______________________________________

   

Market Stock Units Agreement Number:

_______________________________________

   

Date of Grant:

_______________________________________

   

Total Number of Market Stock Units (“MSUs”)

_______________________________________

   

Potential Maximum Number of Vested Units

_______________________________________

   

Starting Common Stock Value Vesting Conditions:

The number of Vested Units shall be determined by reference to the number of
MSUs granted to the Participant and whether, and to what extent, at the end of
the Performance Period, the following performance metrics are satisfied. For
purposes of determining the number of Vested Units, the Final Common Stock Value
(as defined below) shall be determined and compared to the Starting Common Stock
Value. To the extent the ratio of the Final Common Stock Value to the Starting
Common Stock Value is fifty percent (50%) or less (the “Threshold Vesting
Percentage”), then none of the MSUs shall become Vested Units.

 

If the ratio of the Final Common Stock Value to the Starting Common Stock Value
is equal to one hundred percent (100%) (the “Baseline Vesting Percentage”), then
the number of Vested Units shall equal the number of MSUs multiplied by one
hundred percent (100%).

 

If the ratio of the Final Common Stock Value is equal to or greater than two
hundred fifty percent (250%) (the “Maximum Vesting Percentage”), then the number
of Vested Units shall equal the number of MSUs multiplied by two hundred fifty
percent (250%). Under no circumstances may the number of Vested Units exceed two
hundred fifty percent (250%) of the number of MSUs. 

 

To determine the number of Vested Units, if the ratio of the Final Common Stock
Value to the Starting Common Stock Value is between the Threshold Vesting
Percentage and the Baseline Vesting Percentage, or between the Baseline Vesting
Percentage and the Maximum Vesting Percentage, linear interpolation shall be
used to determine a percentage which, when multiplied by the number of MSUs
shall be equal to the number of Vested Units.

 

For purposes of the foregoing determinations, the following shall apply:

 

 


--------------------------------------------------------------------------------

 

 

 

Performance Period: The period commencing on the Date of Grant and ending on
January 1, 2017; provided, however, that if the Participant has an employment
contract pursuant to the BARPA contract which will expire in 2016, then the end
of the Performance Period shall be the expiration of such a Participant’s
employment contract, unless such contract is extended beyond January 1, 2017, in
which case the end of the Performance Period shall be January 1, 2017.
Notwithstanding the foregoing, in the event of a Change in Control prior to the
end of the Performance Period, then the Performance Period shall be treated as
ending immediately prior to, but contingent upon the consummation of the Change
in Control.

 

Starting Common Stock Value: The “Starting Common Stock Value” set forth above
is equal to the twenty (20) day trailing average stock price of the Company’s
Common Stock measured as of the first day of the Performance Period.

 

Final Common Stock Value: Shall be equal to the twenty (20) day trailing average
stock price of the Company’s Common Stock measured as of the last day of the
Performance Period; provided, however, that if a Performance Period ends as a
result of a Change in Control of the Company, then the Final Common Stock Value
shall mean the amount of cash and the Fair Market Value of other property (if
any) per share of the Company’s Common Stock to be received by the Company’s
stockholders as a result of the Change in Control

 

BIOTA PHARMACEUTICAL, INC.

 

 

PARTICIPANT

 

By:  _________________________________

 

_____________________________________

Signature

 

   

_____________________________________

Date

 

Address:  _____________________________

       

                  _____________________________

 

Address:  ______________________________

 

                  ______________________________

 

 

2